Citation Nr: 1501180	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1966 to August 1966.  The Veteran also served in the United States Army Reserve and the Texas Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  The Board's January 2013 remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran had a period of ACDUTRA in the United States Army from March 1966 to August 1966.  The Veteran also served in the Texas Army National Guard and the United States Army Reserve.  In his Application for Compensation and/or Pension, the Veteran reported a second period of active duty from January 1967 to March 1967.  The AOJ contacted the National Personnel Records Center (NPRC) and indicated that the Veteran's period of active duty was from March 1966 to August 1966.  The AOJ requested verification of other unverified periods of service.  The NPRC responded: "individual performed no active duty other than for training purposes."  It is unclear as to whether the NPRC indicated that there may be other periods of ACDUTRA.  The claims folder does not contain a DD Form 214.  In addition, there is no indication that a request was made for records from the Texas Army National Guard or from the United States Army Reserve (the Board notes that there are some examination reports associated with the service medical treatment records folder dated during the Veteran's service in the United States Army Reserve).  As a result, these records must be requested on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).

In addition, the Veteran has not been provided a VA examination with respect to his claims for service connection for hearing loss and service connection for tinnitus.  The record reflects audiometric findings indicating a bilateral hearing loss disability and the Veteran attested to symptoms of tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (explaining that a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In addition, he reported exposure to noise during his period of ACDUTRA as well as other periods that have not yet been verified.  As a result, the Board finds that a VA examination is required.  See 38 C.F.R. § 3.159 (c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Texas Army National Guard, and/or any other appropriate facility, to request the Veteran's complete personnel and treatment records for his service in the Texas Army National Guard and the United States Army Reserve.

Request verification, if possible, of the dates the Veteran served in the Texas Army National Guard and United States Army Reserve to include the dates for each period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) that he attended.  

All efforts to obtain these records should be documented in the Veteran's claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his hearing loss and tinnitus.  The claims folder must be made available to the examiner for review and the examiner must state in the examination report that the claims folder has been reviewed.  All indicated tests and studies should be performed.

After an examination of the Veteran and review of the claims folder, respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability was caused by or related to any period of ACDUTRA/INACDUTRA?  

b.  Is it at least as likely as not (50 percent probability or more) that tinnitus was caused by or related to any period of ACDUTRA/INACDUTRA?  

A clear rationale must be provided for any opinion reached.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




